DETAILED ACTION
This Office Action is in response to application 17/210,305 filed on March 23, 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-18 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202010789775.7, filed on 08/07/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claims 1-3 and 9-11 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Especially, claim 1 recites “decrypting the to-be-decrypted…of the intersection initiator by using the private key”, it is not clear how the initiator performs decrypting the to-be-decrypted. As recited above, “receiving the to-be-decrypted…” from the intersection server is received by the intersection initiator. The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claims above.
Regarding claims 9-11; claims 9-11 are also rejected under similar rationale as claims 1-3, above. 
Regarding claim 7; claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Specifically, claim 7 recites the limitation “the parameter set” and there is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 15; claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Specifically, claim 15 recites the limitation “the parameter set” and there is insufficient antecedent basis for this limitation in the claim.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, 12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Laine et al. (Laine) U.S. Pub. Number 2019/0342270 in view of Chen et al. (Chen) U.S. Pub. Number 2018/0367293. 
Regarding claim 1; Laine discloses a method for obtaining a privacy set intersection by an intersection initiator, comprising:
encrypting a privacy set of an intersection initiator by using a homomorphic encryption algorithm to generate a cipher text, a cipher text function, [[a public key, and a private key]] of the intersection initiator (para. [0024] the receiver device 110 computes a homomorphic encryption of x.sub.1, Enc(x.sub.1), and transmits Enc(x.sub.1) to the sender device 120.The sender device 120 receives Enc(x.sub.1). The homomorphic encryption function Enc. The homomorphic encryption function Enc and its inverse Decr are accessible to the receiver device 110);
delivering the cipher text, the cipher text function [[, and the public key]] of the intersection initiator to an intersection server (para. [0024] the receiver device 110 computes a homomorphic encryption of x.sub.1, Enc(x.sub.1), and transmits Enc(x.sub.1) to the sender device 120.The sender device 120 receives Enc(x.sub.1). The homomorphic encryption function Enc. The homomorphic encryption function Enc and its inverse Decr are accessible to the receiver device 110);
receiving a to-be-decrypted function value of a privacy set of the intersection server from the intersection server (para. [0029] the sender device 120 transmits Enc(w) to the receiver device 110. The receiver device 110 receives Enc(w)), wherein the to-be-decrypted function value of the privacy set of the intersection server is obtained by the intersection server based on the public key, the privacy set of the intersection server, and a random security function, wherein the random security function is used to randomize a non- intersection element in the privacy set of the intersection server (para. [0026] Equation 1, r is a random value that ensures that Enc(w) does not include any private information of the sender device. It should be noted that the polynomial of Equation 1a is equivalent to that of Equation 1. In some cases, the polynomial of Equation 1a may be evaluated in place of that of Equation 1); and
decrypting the to-be-decrypted function value of the privacy set of the intersection initiator by using the private key, to obtain an intersection element of the privacy set of the intersection initiator and the privacy set of the intersection server (para. [0030] At operation 250, the receiver device decrypts Enc(w) to yield w using w=Decr(Enc(w); para.[0031] the receiver device determines whether w is equal to…the payload function of x.sub.1, P(x.sub.1). If so, then at operation 270Y, the receiver device 110 concludes that x.sub.1 is one of y.sub.1, y.sub.2, and y.sub.3, and is stored at the sender device 120. If not, then at operation 270N, the receiver device 110 concludes that x.sub.1 is not one of y.sub.1, y.sub.2, and y.sub.3, and is not stored at the sender device 120).  

Laine does not disclose, which Chen discloses generating a public key and a private key (Chen: [0028] an encryption module… is to generate encryption keys, such as secret and public keys related to one or more encryption schemes implemented by the encryption module 108… the encryption module 108 implements a homomorphic encryption scheme; para [0036] generate a homomorphic secret key and a homomorphic public-key. The system 102 may use the homomorphic secret key to encrypt some or all of the data contained in the database 106).


Regarding claim 4; Laine disclose a method for obtaining a privacy set intersection by an intersection server, comprising:
receiving a cipher text, a cipher text function, and a public key from an intersection initiator (para. [0024] the receiver device 110 computes a homomorphic encryption of x.sub.1, Enc(x.sub.1), and transmits Enc(x.sub.1) to the sender device 120), wherein the cipher text, the cipher text function, and the public key are obtained by the intersection initiator by encrypting a privacy set of the intersection initiator using a homomorphic encryption algorithm (para. [0024] At operation 220, the receiver device 110 computes a homomorphic encryption of x.sub.1, Enc(x.sub.1), and transmits Enc(x.sub.1) to the sender device 120. The sender device 120 receives Enc(x.sub.1). The homomorphic encryption function Enc); and
bringing each element in the privacy set of the intersection server to the cipher text function, and calculating a cipher text function value of each element (para. [0025] the sender device 120 computes an encrypted number Enc(w)… Equation 1…Equation 1a),

Laine does not disclose, which Chen discloses wherein in response to a cipher text function value of a certain element in the privacy set of the intersection server being equal to 0, determining that the element is an intersection of the privacy set of the intersection server and the privacy set of the intersection initiator(Chen: [0012] ciphertext vector may be decrypted using a homomorphic encryption secret key generated and retained by the first social media site. The ciphertext vector includes ciphertext representing only a plurality of 0 s or ciphertext representing one or more values other than 0. When the ciphertext vector includes only ciphertext representing a plurality of 0 s, the first encrypted string of data is equal to the first string of data and the second encrypted string of data is equal to the second string of data. When the ciphertext vector includes ciphertext representing one or more values other than 0, at least the first encrypted string of data is not equal to the first string of data and/or the second encrypted string of data is not equal to the second string of data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Laine to provide generating a public key and a private key, as taught by Chen. The motivation would be to provide information about users the two on-line services/applications have in common, without revealing data about other users.

Regarding claim 9; claim 9 is direct to an electronic device which has similar scope as claim 1. Therefore, claim 17 remains un-patentable for the same reason.

Regarding claim 12; claim 12 is direct to an electronic device which has similar scope as claim 4. Therefore, claim 12 remains un-patentable for the same reason.

Regarding claim 17; claim 17 is direct to a computer-readable storage medium which has similar scope as claim 1. Therefore, claim 17 remains un-patentable for the same reason.

Regarding claim 18; claim 18 is direct to a computer-readable storage medium which has similar scope as claim 4. Therefore, claim 18 remains un-patentable for the same reason.

Allowable Subject Matter
Claims 2-3, 5-8, 10-11 and 13-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.

Examiner’s remarks 
The Examiner encourage to contact the examiner to discuss any further question before responding to this Office Action to expedite prosecution.

Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
U.S. Pub. Number 2019/0075088 to Chen-Chen teaches data objects associated with private set intersection (PSI). Each data object of the set of data objects may be associated with at least one server element of the set of server elements. An encrypt engine may encrypt the set of server elements and the set of data objects using a homomorphic encryption scheme. The same homomorphic encryption scheme may be also used by client computing device to encrypt the set of client elements.
U.S. Pat. Number 10,635,824 to Triandopoulos- Triandopoulos teaches private set membership using aggregation for reduced communications. A determination is made as to whether at least one data element of a client is in a data set of a server by: obtaining a transformation of the at least one data element; receiving a response from the server based on the transformation of the at least one data element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708. The examiner can normally be reached M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.